Citation Nr: 0118405	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected history of mid-bulbar duodenal ulcer with 
functional bowel syndrome and post-operative residuals of 
benign colonic polyp with hiatal hernia and gastroesophageal 
reflux disorder (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to August 1976 
and from October 1979 to April 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 40 percent evaluation 
for history of mid-bulbar duodenal ulcer with functional 
bowel syndrome and post-operative residuals of benign colonic 
polyp.  A notice of disagreement was received in December 
1997; a statement of the case was issued in December 1997; 
and a substantive appeal was received in December 1997.  

By rating decision in March 1998, the RO denied service 
connection for hiatal hernia with GERD (claimed as 
esophagodynophagia).  The veteran filed a notice 
of disagreement to this decision in April 1998.  By rating 
decision in June 1998, the RO granted service connection for 
hiatal hernia and GERD as part of the previously service-
connected history of mid-bulbar duodenal ulcer disability, 
with a continued evaluation of 40 percent.  Although 
generally, in such situations, when a veteran does not 
express disagreement with the "down-stream" issue of 
the percentage evaluation assigned, that issue would not be 
before the Board. See Grantham v. Brown, 114 F.3d 1156, 1158 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 
(Fed. Cir. 1997); see also Holland v. Gober, 10 Vet. App. 
433, 435 (1997) (per curiam).  However, in the instant case, 
the veteran has separately perfected an appeal on the issue 
of the appropriate evaluation of the disability for which he 
is evaluated for the newly granted hiatal hernia and GERD.  
Therefore, evaluation of this disability as a whole is 
considered herein.  

The Board further notes that the veteran filed a timely 
notice of disagreement to the January 2000 rating decision, 
which denied service connection for hypothyroidism/Grave's 
disease.  Although a statement of the case was issued 
in February 2001, the Board notes that the veteran requested 
that this appeal be withdrawn in January 2001.  A notice of 
disagreement may be withdrawn in writing before a timely 
substantive appeal is filed.  38 C.F.R. § 20.204(a) (2000).  
Therefore, that issue is not before the Board.  

The veteran requested a hearing before a Member of the Board 
in Washington, D.C.  A hearing was scheduled for July 19, 
2001.  However, by letter received in June 2001, the veteran 
indicated that he did not wish to have a personal hearing.  
A request for hearing may be withdrawn by an appellant at any 
time before the date of the hearing.  38 C.F.R. § 20.702(e) 
(2000).  


FINDING OF FACT

The veteran's gastrointestinal disabilities have been 
diagnosed as hiatal hernia, GERD, esophagitis, duodenal ulcer 
in remission, irritable bowel syndrome, chronic colitis, and 
status post removal of benign colonic polyps.  These 
conditions are manifested by abdominal distress, occasional 
vomiting, dysphagia, and diarrhea, with no anemia or weight 
fluctuation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected history of mid-bulbar duodenal ulcer with 
functional bowel syndrome and post-operative residuals of 
benign colonic polyp with hiatal hernia and GERD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-576, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.14, 4.20, 
4.112, 4.113, 4.114, Diagnostic Codes 7203, 7305, 7319, 7344, 
7346 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records show treatment for a 
mid-bulbar duodenal ulcer in November 1970.  An upper 
gastrointestinal series in July 1974 diagnosed peptic 
duodenitis with no definite ulcerations.  

The veteran filed an initial claim for "ulcer-tendency" in 
December 1976.  By rating decision in May 1977, the RO 
granted service connection for mid-bulbar duodenal ulcer, by 
history, with a noncompensable evaluation, effective from 
August 18, 1976.  

The veteran returned to active duty from October 1979 to 
April 1987.  Complaints of and treatment for numerous 
gastrointestinal problems was reported during this period of 
service.  By rating decision in January 1988, the RO granted 
an increased evaluation of 10 percent for service-connected 
history of mid-bulbar duodenal ulcer with functional bowel 
syndrome, status post excision of benign colonic polyp, 
effective from April 30, 1987.  

The veteran appealed a July 1991 RO rating decision 
continuing a 10 percent evaluation for his service-connected 
gastrointestinal disorders.  In September 1992, the Board 
denied entitlement to an evaluation in excess of 10 percent.  
A request for reconsideration was granted in March 1993 and 
in June 1994, the veteran's claim was remanded on 
reconsideration to the RO for further development to include 
obtaining medical treatment records and a VA examination.  By 
rating decision in March 1995, the RO granted an increased 
evaluation of 20 percent for service-connected history of 
mid-bulbar duodenal ulcer with functional bowel syndrome, 
status post excision of benign colonic polyp, effective from 
May 16, 1991.  In October 1996, the Board, in a decision on 
reconsideration, found that the criteria for a 40 percent 
disability evaluation for the veteran's gastrointestinal 
disabilities had been met.  By rating decision in December 
1996, the RO, pursuant to the Board decision, granted a 40 
percent evaluation, effective from May 16, 1991.  

In September 1997, the veteran filed a claim for an increased 
evaluation.  The veteran stated that his gastrointestinal 
problems required that he be in close proximity to and have 
unrestricted access to a restroom.  He reported that the 
stress of his job caused increased stomach acid and that 
changing work hours and late night meals aggravated this 
problem.  

The veteran submitted clinical records from J.T., M.D., dated 
in January 1997.  Dr. J.T. reported a history of upper 
gastrointestinal bleed secondary to nonsteroidal anti-
inflammatory drugs (NSAID) use during service.  The veteran 
reported three "ulcer attacks" in the previous month with 
severe heartburn, loose stools, and severe cramping, with no 
melena or blood.  Physical examination showed some mild 
epigastric discomfort.  Dr. J.T. provided an assessment of 
dyspepsia, most likely gastroesophageal reflux disease 
(GERD), that had responded fairly well to medication.  The 
veteran was referred for gastrointestinal review at the 
veteran's request.  

The record contains VA outpatient treatment records from 
January 1997 through February 1998.  In January 1997, 
complaints of intermittent lower abdominal cramping were 
noted, with no blood reported.  In October 1997, the examiner 
noted complaints of diarrhea approximately 4-5 times per day 
and cramps with no constipation.  A history of diagnosis of 
gastrointestinal bleed and irritable bowel syndrome were 
reported.  The examiner noted that the veteran had been 
prescribed medication for both conditions, but was not taking 
one of the medications.  In February 1998, the veteran 
complained of GERD symptoms, noting that the diarrhea was 
better with medication.  The examiner provided impressions of 
GERD and chronic diarrhea due (questionably) to irritable 
bowel syndrome.  

The veteran was seen in the emergency room in March 1997 with 
complaints of burning abdominal pain with recurrent vomiting 
and loose stool, but no blood.  A history of irritable bowel 
syndrome, bleeding ulcers, and colon polyps was noted.  The 
symptoms resolved and the veteran was released.  

In his notice of disagreement, received in December 1997, the 
veteran stated that he was admitted to the emergency room, 
two to three times per year due to excessive vomiting and 
diarrhea.  He noted that his ulcer was not being relieved by 
medication.  

A VA examination was conducted in February 1998, and the 
examiner noted review of the medical records.  The veteran 
reported having diarrhea approximately six times per day, 
inability to eat spicy foods, stress in his life, occasional 
abdominal cramps, vomiting, reflux, hematemesis, melena, 
dysphagia, but no weight fluctuation.  Physical examination 
of the abdomen revealed tenderness in the right lower 
quadrant.  The examiner provided diagnoses of hiatal hernia, 
gastroesophageal reflux, esophagitis, duodenal ulcer in 
remission, irritable bowel syndrome, chronic colitis, and 
status post removal of benign colon polyps.  The examiner 
stated that the reported diagnosis of esophagodynophagia was 
more accurately classified as GERD secondary to hiatal hernia 
with esophagitis, and that this condition was active with 
medication.  

A further VA gastrointestinal examination was scheduled in 
May 1998, but the veteran requested, through his Congressman, 
that the examination be canceled and his appeal be forwarded 
to the Board.  


II. Analysis

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report from February 1998, as well as VA 
outpatient records, private medical records.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran, and the veteran has stated that he does not wish to 
report for another examination.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for his service-connected gastrointestinal disabilities.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Evaluation under most of the diagnostic codes for the 
digestive system (7301-7329, 7331, 7342, and 7345-7348) are 
not combined with each other.  A single evaluation is 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  38 C.F.R. § 4.114.  The 
Board notes from the veteran's correspondence an apparent 
misunderstanding by the veteran of the meaning of this 
section.  Section 4.114 does not mean that all disabilities 
of the digestive system will be rated separately - i.e. not 
combined - as apparently understood by the veteran.  Section 
4.114 provides that one evaluation will be provided based on 
the overall gastrointestinal condition for the relevant 
diagnostic codes.  Separate evaluations are generally 
combined under the table in 38 C.F.R. § 4.25, Table I (2000).  
To avoid combining evaluations, a single evaluation must be 
awarded.  The regulations recognize that diseases of the 
digestive system may vary in the site of pathology, but 
produce a common disability picture characterized by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances of nutrition.  These diseases do no lend 
themselves to separate disability evaluations without 
violation of the fundamental rating principle relating to 
pyramiding.  See 38 C.F.R. §§ 4.14, 4.113.   

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Weight loss is an important criteria where there is 
appreciable loss sustained over a period of time.  38 C.F.R. 
§ 4.112.  

Under the Schedule, a duodenal ulcer is evaluated at 60 
percent for severe symptoms with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of the health.  
A 40 percent evaluation is awarded for moderately severe 
symptoms, less than severe, but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

A hiatal hernia warrants a 60 percent evaluation for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
evaluation is awarded for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Although there is no specific 
diagnostic code for GERD, the functions affected, anatomical 
localization and symptomatology are closely analogous to the 
manifestations of hiatal hernia under Diagnostic Code 7346.  
See 38 C.F.R. § 4.20.  

The Board notes that the Schedule does not provide for an 
evaluation in excess of 40 percent for irritable colon 
syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The 
Board finds that the evidence preponderates against an 
evaluation in excess of 40 percent under any of the 
applicable rating criteria.  The Board notes that the record 
contains numerous treatment records both inservice and post-
service for the veteran's digestive conditions, not all of 
which are detailed in the factual background.  The Board 
notes that the present level of the veteran's disability is 
the concern herein.  See Francisco, supra.  The Board has 
reviewed and considered all medical records in the veteran's 
claims file, but specifically notes only those relevant to a 
finding of the current level of disability for the claim 
filed in September 1997.  

With regard to evaluation of the veteran's duodenal ulcer, 
the Board notes that on VA examination in February 1998, the 
physician noted that this condition was in remission.  There 
is no basis of record for an evaluation in excess of 40 
percent under the criteria for evaluation of a duodenal 
ulcer.  Even considering these criteria in light of the 
veteran's overall digestive symptomatology, the Board finds 
that the evidence preponderates against an evaluation in 
excess of 40 percent.  Although the veteran has reported 
vomiting, hemetemesis, and melena, the overall disability 
picture for a 60 percent evaluation is one of "severe" 
symptoms, productive of "definite impairment of the 
health."  The medical records do no support a finding 
of anemia or weight loss.  Although the veteran notes 
emergency room visit two-to-three times per year, the 
treatment records note only one emergency room visit.  The 
treatment records also note noncompliance with prescribed 
medication.  Further, although in his statements the veteran 
notes recurrent hematemesis and melena, the contemporaneous 
medical records note no such finding.  The Board finds that 
the evidence preponderates against an evaluation in excess of 
40 percent under Diagnostic Code 7305.

The Board also finds that the evidence preponderates against 
an evaluation in excess of 40 percent under Diagnostic Code 
7346.  As noted above, although the veteran reports 
hematemesis and melena, the contemporaneous medical records 
note that no blood was seen on vomiting or stools.  There is 
no evidence of material weight loss or moderate anemia.  The 
veteran's condition is not indicative of severe impairment of 
health.  The veteran continues to work, and the VA examiner 
noted that the veteran was well-nourished and well-developed.  
The veteran's overall disability picture is not analogous to 
the severe disability described by the diagnostic criteria 
for a 60 percent evaluation.  

Benign growths of any specified part of the digestive system 
with will evaluated based on interference with digestion, 
using any applicable digestive analogy.  38 C.F.R. § 4.114, 
Diagnostic Code 7344.  The Board recognizes that a separate 
evaluation may be awarded under this diagnostic code, as it 
is not one of the codes enumerated in 38 C.F.R. § 4.114.  
However, the evidence preponderates against a separate 
compensable evaluation for the veteran's post-operative 
benign colonic polyp.  There is no evidence that this 
condition causes any interference with the veteran's 
digestion separate from his other conditions, evaluated 
above. 

The veteran seeks a separate evaluation under Diagnostic Code 
7203 for stricture of the esophagus, which is one of the 
gastrointestinal diagnostic codes that may be combined with 
other evaluations.  That Diagnostic Code provides for an 80 
percent evaluation with stricture permitting passage of 
liquids only, with marked impairment of general health.  A 60 
percent evaluation is warranted for severe stricture 
permitting the passage of liquids only, and a 30 percent 
evaluation is awarded for moderate stricture.  38 C.F.R. § 
4.114, Diagnostic Code 7203.  The Board finds that an 
evaluation under this diagnostic code is not warranted.  
There is no medical opinion of any stricture of the veteran's 
esophagus.  The symptoms of the veteran's hiatal hernia and 
GERD are appropriately evaluated above.  Therefore, the 
evidence preponderates against a separate evaluation under 
this diagnostic code.  

The Board has also considered the applicability of the 
remaining diagnostic codes for gastrointestinal disabilities.  
The Board recognizes that the veteran's disabilities include 
much of the digestive system.  However, the veteran's 
diagnosed conditions do not lend to evaluation under any of 
the remaining digestive system diagnostic codes, specifically 
those that would allow for a separate evaluation or those 
that permit an evaluation in excess of 40 percent. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and the VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable 
decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there is no persuasive evidence to support a finding of 
marked interference with employment.  There is also no 
evidence showing frequent periods of inpatient 
hospitalization.  In the absence of such factors showing that 
application of the regular rating schedule standards has been 
rendered impractical, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board acknowledges the veteran's statements and does not 
doubt that his gastrointestinal disabilities result in some 
impairment resulting from abdominal pain, diarrhea, and 
vomiting.  However, under the applicable diagnostic criteria, 
a rating in excess of 40 percent is not warranted.  Should 
the veteran's disability increase in severity in the future, 
he may always advance a new claim for an increased rating.  



ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected history of mid-bulbar duodenal ulcer with 
functional bowel syndrome and post-operative residuals of 
benign colonic polyp with hiatal hernia and GERD is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

